DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant claim language uses the term recirculation rate and claims a (dimensionless) numerical value of such a rate.  The instant specification at [0041] defines the term to represent a ratio of the flow rate of recirculated water flow to the flow rate of the upstream feed flow (e.g. a ratio of flow of line (135) to line (123) with reference to Fig. 1).  The claim language is therefore interpreted using this explicit definition from the specification, and the claim language is considered definite in light of this clear explanation.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
pH adjustment unit and temperature control unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification e.g. at [0025] suggests a source of acid injection for the pH adjustment unit, and at [0018] suggests that a heat exchanger is typically employed for temperature control.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al (US PGPub 2014/0299546 A1) in view of Aulanko (WO 2012/175804 A1), optionally in view of Schaep et al (Removal of hardness from groundwater by nanofiltration) and/or Nilsson et al (The influence of pH, salt and temperature on nanofiltration performance).
With respect to claim 1, Eckert teaches a nanofiltration system for treating an aqueous brine stream [Abs] which includes at least three nanofiltration units in concentrate series [0036, Fig. 3].  The process may include the use of heat exchangers and dilution streams to bring the feed of the nanofiltration units to desirable conditions, and the pH may desirably be in a range of 5-9 [0018].  Eckert does not specify the temperature achieved via heat exchange or dilution, but does teach that the purpose is to lower the temperature compared to upstream brine temperatures [0033, 0043], such that optimization of the temperature would represent an obvious engineering choice for one of ordinary skill in the art.
	Eckert is silent to a step of recirculating a first portion of the concentrate to the stage i.e. the stage that produced the concentrate.  However, Aulanko teaches membrane filtration systems [Abs] including nanofiltration [pg. 2 lines 21-28] to achieve high efficiency, in which concentrate from a given stage is recirculated to the feed side of that same stage at essentially the same pressure (with low pressure loss) [pg. 8 lines 18-31] which provides two benefits: first, the permeate yield is improved and, second, the feed is pre-pressurized through combination with the recirculated concentrate, thereby reducing energy consumption [pg. 3].  The process is also useful when the desire is to concentrate a particular substance i.e. when the concentrate is the product [Col. 9 lines 15-25].
	It would have been obvious to one of ordinary skill in the art to modify Eckert’s taught system to include concentrate recirculation of the stages, i.e. recirculation back to the feed of each source stage, in view of Aulanko to gain the benefits taught by Aulanko i.e. improved permeate recovery and reduced energy requirements.
	Further regarding the temperature, see Schaep, which examines nanofiltration performance over in a variety of conditions, and examines e.g. temperature vs. solute rejection [Abs] and noting that over the examined range (10-30 °C) the divalent ion retention remains high while monovalent ion retention falls [Fig. 4, pg. 297, Effect of temperature).  Nilsson similarly examines parameters including 
	With respect to claim 2, as above Aulanko teaches recirculation of concentrate for each stage, such that the aforementioned analysis suitably applies to the last stage being fed by the last but one stage.  Eckert similarly teaches that dilution can occur at each stage [Fig. 3] including the last stage, which as in Eckert may be a source of pH and temperature control.
	With respect to claim 3, as above Eckert teaches a pH range of 5-9 which overlaps the claimed range such that the claimed range would have been obvious to one of ordinary skill in the art (see MPEP 2144.05 I).  Further, as above, Eckert does not particularly limit the required temperature but does teach that the purpose is to cool the feed to levels below the upstream brine, such that optimization of the temperature would represent an obvious engineering choice to one of ordinary skill in the art.  See further support for optimization as above in view of Nilsson and Schaep.
	With respect to claims 4 and 5, Aulanko teaches that the device may be configured to produce a very high yield e.g. 90%, and that the device controls this by controlling the ratio of feed to recirculated water [pg. 19 line 26-pg. 20 line 6].  As such, selecting an appropriate recirculation rate would have been an obvious engineering choice for one of ordinary skill in the art to optimize the product recovery.
	With respect to claims 6 and 7, Eckert teaches that the dilute stream may be water or any suitable liquid [0018] and that it dilutes the feed to increase passage of monovalent ions e.g. NaCl without harming the retention of sulfate [0016].  It would have been obvious to one of ordinary skill in 
	With respect to claim 9, as above Aulanko teaches recirculating a previous stage’s concentrate to that previous stage [Fig. 5a-d].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al in view of Aulanko (optionally in view of Schaep et al and/or Nilsson et al), further in view of Reeves et al (US PGPub 2013/0146514 A1) and/or Gilron et al (US PGPub 2008/0230476 A1).
	Eckert and the rest teach as above but are silent to maintaining the flux below a particular value.
	However, Reeves teaches membrane systems including those in concentrate series [Abs] and including nanofiltration [0011] and teaches that it may be desirable to specifically control the flux e.g. using a valve, and may target low values e.g. 4 gfd (i.e. less than 7 L/m2*hr) [0081], and that restriction of flux may be desirable to minimize fouling and reduce overloading of pumps [0037].  Similarly, Gilron teaches water purification processes [Abs] including concentrate series [Fig. 8] including nanofiltration [0001] and teaches that reducing operating flux is a known way to control membrane fouling [0016].
	In view of these, optimization of the flux e.g. to control fouling and pump requirements would have been obvious to those of ordinary skill in the art.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al in view of Aulanko, Zhai (US PGPub 2016/0031726 A1), and Al-Samadi (US 6,113,797), optionally in view of Schaep et al and/or Nilsson et al.
With respect to claim 10, see the rejection of claim 1 above.  Eckert teaches a system with at least three nanofiltration stages in concentrate series, and teaches that pH and temperature adjustment may occur e.g. using dilution water at each stage.  Further, as above, in view of Aulanko, recirculation of the concentrate of the stages would have been obvious to one of ordinary skill in the art.
Eckert is silent to the use of a pH adjustment unit of the type disclosed in the instant specification (see the 112(f) discussion above – interpreted as acid injection and heat exchanger respectively, or equivalents thereof) although the use of a dilute stream with the desired properties may broadly be considered an equivalent.  Eckert does teach that heat exchangers may typically be used for temperature adjustment [0033] and may be maintained depending on whether the dilution stream is sufficient to cool to requirements [Abs].
Regardless, the use of such heat exchangers at each stage e.g. to specifically maintain temperature would have been obvious as a standard means of controlling temperature (particularly when, as in Nilsson and Schaep, temperature may have an impact on selectivity) and, further, would have been obvious e.g. to allow for specific control when dilution temperature is not exactly as required (because dilution water is added at each stage, the temperature would therefore be expected to require control at each stage).
Further, the provision of chemical injection e.g. acid or the like for pH adjustment at various stages would have been obvious; see Al-Samadi, which teaches embodiments of multiple membrane systems and teaches that acid or other pH adjustment chemical may be added at various points in the system to maintain desired levels e.g. at (4) and (32) [Fig. 3; Col. 7 line 65-col. 8 line 3; Col. 12 lines 8-15], including to account for changes after various separations.  As such, addition of acid would have been 
Eckert is silent to the use of a recirculation pump.  However, Zhai teaches a similar system with concentrate series [Abs] for e.g. nanofiltration, and teaches providing a recirculation pump for the final stage [0028, Fig. 3].  Provision of such a pump would have been obvious to allow control of recirculation.  In particular, as in Aulanko, while pressure losses from recirculation are small, they are not zero and therefore the use of a recirculation pump would have been obvious to account for this if necessary.
With respect to claim 11, as above Aulanko teaches recirculation of concentrate for each stage, such that the aforementioned analysis suitably applies to the last stage being fed by the last but one stage.  Eckert similarly teaches that dilution can occur at each stage [Fig. 3] including the last stage, which as in Eckert may be a source of pH and temperature control.
	With respect to claim 12, as above Eckert teaches supplying dilution water to each stage.  See MPEP 2115; the material worked upon is not accorded patentable weight in apparatus claims, such that the use of deionized water would not distinguish over the structure taught by Eckert.  Regardless, Eckert teaches that any suitable liquid can be used and, given the desire to provide dilution without inhibiting ion differentiation, the use of high purity/deionized water would have been obvious.
	With respect to claim 13, as above Aulanko teaches recirculation at multiple stages for the same purpose, such that provision of additional recirculation pumps (at minimum, to account for the pressure losses) would have been obvious.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Eckert et al, optionally in view of Schaep et al and/or Nilsson et al.
With respect to claim 1, Zhai teaches a membrane filtration system with e.g. NF elements (including at least three elements) in concentrate series, and provides concentrate recirculation at the last stage i.e. to feed the last stage concentrate into the feed of the last stage using a recirculation pump [Abs, Fig. 3, 0029].

    PNG
    media_image1.png
    634
    599
    media_image1.png
    Greyscale

	Zhai is silent to controlling the feed liquid in a pH range of 2-7 and a temperature range of 20-60 °C.  However, see the rejections above over Eckert; Eckert teaches nanofiltration in concentrate series 
	Additionally or alternatively, see Schaep and/or Nilsson; the selectivity of nanofiltration is understood to depend at least partly on temperature (at higher temperatures, rejection rates for solutes decrease, with rejection rates for monovalent solutes decreasing faster than divalent solutes) such that selection of an appropriate temperature would have been obvious for one of ordinary skill in the art to optimize to achieve a desired balance of solute rejection (e.g. monovalent vs. divalent or the like).  Similarly, in view of Nilsson, it would be recognized that pH is similarly a result-effective variable which may be optimized to control rejection performance.
	With respect to claim 2, Zhai teaches recirculation on the last stage, receiving feed from the last but one stage.
	With respect to claim 3, as above Eckert teaches a pH range of 5-9 which overlaps the claimed range such that the claimed range would have been obvious to one of ordinary skill in the art (see MPEP 2144.05 I).  Further, as above, Eckert does not particularly limit the required temperature but does teach that the purpose is to cool the feed to levels below the upstream brine, such that optimization of the temperature would represent an obvious engineering choice to one of ordinary skill in the art.  See further support for optimization as above in view of Nilsson and Schaep.
	With respect to claims 6 and 7, Zhai is silent to dilution, but Eckert teaches that the dilute stream may be water or any suitable liquid [0018] and that it dilutes the feed to increase passage of monovalent ions e.g. NaCl without harming the retention of sulfate [0016].  It would have been obvious to one of ordinary skill in the art to employ deionized water for such a purpose because Eckert allows for .
	Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Eckert et al (optionally in view of Schaep et al and/or Nilsson et al), further in view of Aulenko.
	With respect to claims 4 and 5, Zhai teaches as above but is silent to the recirculation rate.
	However, Aulenko teaches similar recirculation in NF systems and teaches that the device may be configured to produce a very high yield e.g. 90%, and that the device controls this by controlling the ratio of feed to recirculated water [pg. 19 line 26-pg. 20 line 6].  As such, selecting an appropriate recirculation rate would have been an obvious engineering choice for one of ordinary skill in the art to optimize the product recovery.
	With respect to claim 9, Zhai is silent to recirculating in an intermediate stage.  However, Aulenko teaches systems with multiple stages and teaches recirculating a previous stage’s concentrate to that previous stage [Fig. 5a-d].  Because recirculation is employed to improve recovery in Zhai’s taught system, it would have been obvious to include it in upstream stages as well.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Eckert et al and Al-Samadi, optionally in view of Schaep et al and/or Nilsson et al.
	With respect to claim 10, Zhai teaches as above, including three NF units in series, with recirculation via a recirculation pump at the last unit, all in concentrate series.  Zhai is silent to the use of pH adjustment unit e.g. a source of acid injection or equivalents thereof, or to a temperature control unit e.g. a heat exchanger or equivalents thereof.
However, Eckert teaches that heat exchangers may typically be used for temperature adjustment [0033] and may be maintained depending on whether the dilution stream is sufficient to cool to requirements [Abs].  Regardless, the use of such heat exchangers at each stage e.g. to specifically maintain temperature would have been obvious as a standard means of controlling temperature (particularly when, as in Nilsson and Schaep, temperature may have an impact on selectivity) and, further, would have been obvious e.g. to allow for specific control when dilution temperature is not exactly as required (because dilution water is added at each stage, the temperature would therefore be expected to require control at each stage).
Further, the provision of chemical injection e.g. acid or the like for pH adjustment at various stages would have been obvious; see Al-Samadi, which teaches embodiments of multiple membrane systems and teaches that acid or other pH adjustment chemical may be added at various points in the system to maintain desired levels e.g. at (4) and (32) [Fig. 3; Col. 7 line 65-col. 8 line 3; Col. 12 lines 8-15], including to account for changes after various separations.  As such, addition of acid would have been obvious as a means to control pH in the combined system of Zhai (particularly when, as in Nilsson, pH may have an impact on selectivity) and, further, would have been obvious to allow for specific control e.g. to account for changes due to separation or dilution.
With respect to claim 11, as above Zhai teaches recirculation at the last stage.
With respect to claim 12, as above Eckert teaches supplying dilution water to each stage.  See MPEP 2115; the material worked upon is not accorded patentable weight in apparatus claims, such that the use of deionized water would not distinguish over the structure taught by Eckert.  Regardless, Eckert teaches that any suitable liquid can be used and, given the desire to provide dilution without inhibiting ion differentiation, the use of high purity/deionized water would have been obvious.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Eckert et al and Al-Samadi (optionally in view of Schaep et al and/or Nilsson et al), further in view of Aulenko.
See the rejection of claim 9 above.  Zhai is silent to recirculation at stages other than the final stage, but in view of Aulenko it would have been obvious to include recirculation at multiple stages in multi-stage systems, to achieve the same benefit i.e. increased recovery (or increased concentration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777